Citation Nr: 1816786	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 19, 1993, for the grant of service connection for status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The issue of entitlement to a rating in excess of 30 percent for status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye, was raised by the Veteran at the September 2017 Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  An August 1993 rating decision granted the Veteran entitlement to service connection for corneal scar with secondary cataract, right eye, and assigned an effective date of May 19, 1993, for the grant of service connection.

2.  The Veteran did not submit a timely notice of disagreement as to the effective date assigned for the grant of service connection for corneal scar with secondary cataract, right eye, in the August 1993 rating decision.

3.  In July 2012, the Veteran submitted a freestanding claim seeking an earlier effective date for the grant of service connection for the service-connected right eye disability.


CONCLUSION OF LAW

The August 1993 rating decision is final as to the effective date assigned for the grant of service connection for the service-connected right eye disability, and the Board has no authority to adjudicate the freestanding claim for an earlier effective date for the grant of service connection for the service-connected right eye disability; therefore, the claim must be dismissed.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

However, the facts of this case are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the finality of prior decisions by the RO and the assignment of effective dates.  The duty to notify and assist is therefore inapplicable and need not be considered with regard to the claim for entitlement to an effective date earlier than May 19, 1993, for the grant of service connection for status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

The Veteran seeks entitlement to an effective date earlier than May 19, 1993, for the grant of service connection for status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye.  He contends that he initially submitted a claim for entitlement to service connection for a right eye disability in or around 1965 while he was on active service, that he submitted additional such claims prior to the May 1993 claim upon which the grant of service connection was based, and that he is entitled to an effective date prior to May 19, 1993, based on the earlier claims.  See, e.g., September 2017 Board hearing transcript.

Applicable law and regulations provide that the effective date for a grant of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a decision establishing an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  Accordingly, the Court found that there can be no valid freestanding claim for an earlier effective date.  Therefore, if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

In this case, the August 1993 rating decision granted entitlement to service connection for corneal scar with secondary cataract, right eye, effective May 19, 1993, and assigned a noncompensable disability rating from that date.  In September 1993, the Veteran submitted a notice of disagreement as to the August 1993 rating decision.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in September 1993.  Later that month, he submitted a further statement clarifying that he was appealing the 10 percent rating assigned to his posttraumatic stress disorder and the noncompensable rating assigned for the service-connected right eye disability in the August 1993 rating decision.  See VA Form 21-4138, Statement in Support of Claim, received in September 1993.  The Veteran did not submit a notice of disagreement as to the effective date assigned for the grant of service connection for corneal scar with secondary cataract, right eye, in the August 1993 rating decision.  Therefore, the rating decision is final as to that issue.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As such, the only way that the effective date assigned for the grant of service connection for corneal scar with secondary cataract, right eye, in the August 1993 rating decision can be revised is through a finding of CUE.  However, the Veteran has not perfected an appeal of such a claim for CUE to the Board and there has been no adjudicatory finding of CUE in the effective date assigned in the August 1993 rating decision.  Because the August 1993 rating decision is final and CUE has not been found in that decision, the Veteran's later submission in July 2012 seeking entitlement to an effective date earlier than May 19, 1993, for the grant service connection for the service-connected right eye disability constitutes a freestanding claim for an earlier effective date.  The Board has no authority to adjudicate such a freestanding claim for an earlier effective date .  Rudd, 20 Vet. App. at 299-300.

The Board is bound by the relevant laws and regulations.  38 U.S.C. § 7104.  Although the RO adjudicated the appellant's earlier effective date claim on the merits, freestanding claims for earlier effective dates are not proper claims subject to adjudication.  Rudd, 20 Vet. App. 296.  As such, it is appropriate to dismiss any such attempted claims because they cannot be entertained.  Id.  A claimant can only establish an earlier effective date following a final rating decision by demonstrating CUE in that decision.  As noted above, there has been no adjudicatory finding of CUE in the August 1993 rating decision, and the Veteran has not perfected an appeal of such a claim for CUE to the Board.  Therefore, the Veteran's freestanding claim for an earlier effective date for the grant of service connection for the service-connected right eye disability, which is currently characterized as status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye, must be dismissed.  The Board's finding in this regard does not prejudice any future adjudication of a raised issue of CUE in the August 1993 rating decision.



ORDER

The claim for entitlement to an effective date earlier than May 19, 1993, for the grant of service connection for status-post old corneal scar, due to recurrent herpes keratitis with secondary glaucoma, right eye, is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


